Citation Nr: 0027668	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from October 1950 
to October 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1998 rating determination by the St. Petersburg, 
Florida, Regional Office (RO).


FINDING OF FACT

The veteran's service-connected disabilities, which include 
post traumatic stress disorder (PTSD), rated 50 percent 
disabling, pes planus, rated 30 percent disabling, fracture 
of the left radius with bone graft, rated 10 percent 
disabling, scar symptomatic, donor site right iliac crest, 
rated 10 percent disabling and depression, head of right 
ulna, rated noncompensable, have a combined rating of 70 
percent, and are not of such nature and severity so as to 
preclude his participation in all types of substantially 
gainful employment which are consistent with his educational 
background and occupational experience.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a)(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been established for the following 
disabilities: PTSD, rated 50 percent disabling, pes planus, 
rated 30 percent disabling, fracture of the left radius with 
bone graft, rated 10 percent disabling, scar symptomatic, 
donor site right iliac crest, rated 10 percent disabling and 
depression, head of right ulna, rated noncompensable.  The 
combined rating for the service-connected disabilities is 70 
percent.

The veteran claims that he left his job as a court security 
officer because his left arm gave him problems handling a 
revolver.  He completed training at the Boston Police Academy 
and worked as a police officer.  He was last employed full-
time in October 1994.  

A letter from the veteran's employer received in July 1997 
indicates that the veteran was employed from May 1985 to 
November 1994.  It was noted that he worked almost full-time 
during his last year of employment, but had to retire because 
"his legs could not stand the stress and [he] had lost the 
strength in his hand and left arm."

Records from the veteran's private physician E. Y. Galura, 
M.D. show psychiatric evaluation and treatment of the veteran 
between July and August of 1997.  On examination the veteran 
was coherent and cognitively intact.  He presented with 
psychomotor retardation but denied any depression, although 
he appeared depressed in affect and mood.  He was alert and 
oriented to all three spheres with no impairment in memory or 
judgment.  He had good insight and reality testing.  He 
denied suicidal ideations as well as hallucinations, 
delusions and had no ideas of reference.  Abstraction was 
excellent with good proverb interpretation.  Intelligence 
appeared above average.  Judgment was also good. 

The veteran underwent a Minnesota Multiphasic Personality 
Inventory (MMPI) test in August 1997.  His profile was within 
normal range suggesting that he viewed his present adjustment 
as adequate.  However, he reported some personal 
characteristics, such as pleasure-seeking, impulsivity, 
proneness to rule infractions and high-risk behavior, which 
made him vulnerable to clashes with authority at times.  In 
addition, he did not appear to be an overly anxious person 
prone to developing unrealistic fears.  Any fears he reported 
were more likely to be reality-based than internally 
generated.  He had an average interest in being with others 
and was not socially isolated or withdrawn.  He appeared to 
be able to meet and talk with other people with relative ease 
and was not overly anxious in social gatherings.  His MMPI-2 
profile was within normal limits and that no clinical 
diagnosis was provided for an individual in this elevation 
range.  He appeared to have a number of personality 
characteristics associated with substance abuse or substance 
abuse problems.  His scores on addiction potential indicators 
suggested that there was a possibility of his developing an 
addictive disorder.  The examiner diagnosed PTSD, severe, 
prolonged.  

On VA examination in August 1997 the veteran complained of 
loss of function of his left upper extremity and hand and 
that he had developed increasing loss of motion of his left 
arm and hand.  He noted that recently he had to quit his job 
as a security guard because he was no longer able to handle 
firearms.  He complained of pain involving his entire left 
arm and hand involving all five fingers and that his left 
hand was starting to close up.  He complained of numbness 
involving the distal half of his left forearm and that 
fingers of his left hand sometimes "go to sleep."  The 
veteran reported that he needed assistance dressing and was 
restricted in activities of daily living, but was able to 
drive his car.  He took Ibuprofen for pain control.  

Examination of the left elbow joint revealed full range of 
motion from 0 degrees of extension to 145 degrees of flexion.  
On initial evaluation the veteran insisted that he could not 
supinate his left forearm.  His forearm was held rigidly in 
15 degrees of pronation.  Bringing the left forearm from a 
position of 90 degrees flexion into a position of about 135 
degrees flexion, the veteran had no significant restriction 
for supination, which was positive to at least 75 degrees.  
With repeated different types of maneuvers, and attempts, 
supination eventually was possible to at least neutral with 
the elbow in 90 degrees flexion.  With the elbow fully 
extended, the veteran insisted that he could not externally 
rotate his shoulder joint in order to bring the palm of his 
hand into an upright position.  In contrast, with the 
shoulder joint in 90 degrees of abduction, eternal rotation 
of the shoulder joint was positive to 90 degrees.

Examination of the left wrist joint revealed dorsiflexion to 
35 degrees, volar flexion to 55 degrees, ulnar deviation to 
40 degrees, and radial deviation to 15 degrees.  There was 
considerable voluntary guarding and resistance on the part of 
the veteran in trying to obtain these measurements.  The 
examiner noted the measurements were inconsistent.  There was 
an 18-centimeter scar over the dorsal aspect of the left 
forearm.  The scar had a second site, which measured about 10 
centimeters in length.  

Examination of the left hand revealed full motion of all 
fingers.  The veteran was able to make a tight fist and open 
his hand fully.  There was a Dupuytren's contracture in the 
palm of the hand involving the fourth ring.  There was no 
restriction of motion of the metatarsal phalangeal joint of 
the ring finger due to this contraction.  The veteran 
reported decreased sensation involving the volar aspect of 
the left right finger.  There was further decreased sensation 
of the palm of the hand.  Initially the veteran stated that 
he had sensation to pinprick involving the dorsum of the 
hand.  On repeat evaluation the veteran denied any sensation 
to pinprick of the entire dorsum of the hand.  He later 
stated that he had total loss of sensation involving his 
entire left arm and hand with the exception of the left 
axilla and the medial aspect of the arm.  

The examiner opined that there was inconsistent effort on the 
veteran's part for flexion and extension of the wrist joints 
against resistance with evidence of give away.  Testing the 
intrinsic musculature of the left hand full strength, again 
there was inconsistent effort with quivering and give away.  
The examiner noted that any weakness of the intrinsic 
musculature would be unrelated to any possible radial nerve 
damage.  There was no significant muscle atrophy and no 
evidence of vascular compromise of the left arm and hand.  
There was no difference in skin temperature.  There was good 
capillary refill.  The examiner noted that the veteran was 
right-handed.

X-rays did not reveal any bony abnormalities.  X-rays of the 
radius and ulna revealed a fracture of the shaft of the 
radius, status post open reduction internal fixation with a 
bone plate and four screws.  There was irregularity of the 
radial shaft with bone hypertrophy over the volar aspect of 
the radius and to a lesser degree, also the ulnar side of the 
radius.  This bony hypertrophy considerably could interfere 
with end range of pronation but not with supination.  The 
fracture was solidly healed by bony union.  There was no 
joint involvement.  The diagnosis was radial nerve injury by 
history, secondary to gunshot wound.  There was no evidence 
of persistent radial nerve impairment.  The examiner also 
noted the veteran had significant symptoms of magnification 
syndrome, which was an obscuring factor and made it difficult 
to determine if there was any anatomical basis for possible 
loss of function of the left forearm due to the previous 
gunshot wound.  The examiner concluded the veteran was 
clearly not as disabled in regards to his left forearm as he 
tried to present.  The examiner also noted the veteran had 
degenerative osteoarthritis of both shoulder joints and 
Dupuytren's contraction of the left hand both unrelated and 
not service-connected.  

With respect to pes planus, the veteran complained of pain in 
the feet and legs worse on the right than left.  He stated 
that the pain was worse when walking barefoot.  The veteran 
was also having significant pain in both big toe joints.  He 
stated that he could only stand on his feet for approximately 
an hour and then had to sit down and rest.  He stated that he 
could only walk for a short period of time before needing to 
sit down and rest.  About 10-12 years ago he had custom arch 
supports.  The veteran stated that he feels very stiff in the 
morning and finds that he must hobble along for almost an 
hour until he loosens.  The veteran had palpable posterior 
tibiale pulses in both feet and nonpalpable dorsalis pedis 
pulses in both feet.  Capillary fill time was five seconds 
for both feet.  The veteran had brisk patellar tendon 
reflexes on both sides and absent achilles tendon reflex, 
both sides.  There was negative Babinski and light touch 
grossly intact both feet.  The veteran had cold feet with 
hair noted on the digits of both feet.  

Musculoskeletal examination of the left first metatarsal 
phalangeal joint had 35 degrees dorsiflexion and 30 degrees 
of plantar flexion with the normal being 65 degrees and 35 
degrees respectively.  The joint was painful on range of 
motion and mild crepitus.  The right first metatarsal 
phalangeal joint had 6 degrees dorsiflexion and plantar 
flexion to 35 degrees.  There was mild hallux abductor valgus 
with bunion deformity on the right and moderate dorsal medial 
bunion deformity on the left.  There was pain on palpation of 
the plantar medial heel, both feet, at the attachment side of 
the medial band of the plantar fascia.  There was pain on 
palpation of the sinus tarsi of both feet, right greater than 
left.  There was pain on range of motion of the subtalar 
joint, both feet as well as the midtarsal joint.  Range of 
motion was within normal limits.  Ankle joint range of motion 
was within normal limits.  On weight bearing there was 
significant collapse of arch height noted, left greater than 
right.  There was extreme midfoot collapse especially on the 
left foot.  There was significant increase in forefoot 
abduction on the left compared to the right.  The veteran 
walked with an antalgic gait.  Resting calcaneus stance 
position was about 5 degrees on the right and greater than 10 
degrees on the left.  Muscle strength was 3/5 on the 
posterior tibial tendon on the left and 4/5 on the posterior 
tibial tendon on the right.  All over muscle strength was 
4+/5.

X-rays of the left foot revealed significant decrease in the 
calcaneal inclination angle.  There was a break in the 
navicular cuneiform joint and a decrease in the talar 
declination angle.  There was spurring of the dorsal first 
metatarsal and mild asymmetric joint space noted at the first 
metatarsal phalangeal joint.  There was a large punched-out 
cyst noted medial to the first metatarsal head.  The veteran 
had posterior tibial dysfunction on the left.  The veteran 
also had bunion deformities with degenerative joint disease 
and hallux [valgus deformity] of the first metatarsal joint 
of both feet.  The clinical impression was severe pes planus 
deformity, both feet, left much greater than right.

On psychiatric evaluation the veteran reported that he had 
problems with sleeping and nightmares approximately every 
three to four weeks.  He denied a history of flashbacks, but 
endorsed some intrusive thoughts about the war.  He related 
that he had some problems with irritability however, felt 
that he got along fairly well with other people.  He reported 
that he was every easily startled and endorsed some 
hypervigilance.  He stated that he had an almost 20-year 
history of alcohol dependence but has been sober since 1970.  
He denied suicidal or homicidal ideation.  

The veteran dropped out of school in the 8th grade, never 
obtained a GED and was in the army from 1950 to 1952.  He has 
been married twice.  The first time for 17 years which ended 
because of his alcohol abuse.  He has four children from that 
marriage.  The second marriage has been for the past 12 
years.  He was a police officer for 25 years, later worked in 
a federal courthouse for 8 years and has been retired for the 
past two years.  He reported that he spends his time as an AA 
sponsor and was writing a book about being a policeman.  

On examination the veteran was alert and oriented times 
three.  He was well dressed and groomed.  He was calm, 
cooperative and pleasant.  His affect was slightly 
constricted and his mood was reported as being good.  His 
speech was normal rate, tone and volume, goal-directed and 
organized.  He denied suicidal or homicidal ideation.  He 
denied auditory, visual or tactile hallucinations.  He did 
not endorse any delusions, flight of ideas, or looseness of 
association.  Memory, concentration and calculations are 
intact.  Insight and judgment were fair to good.  The 
clinical impression was symptomatology consistent with mild 
PTSD.  The examiner noted that the veteran was minimally 
affected by PTSD.  His Global Assessment of Functioning Scale 
score was 75.

The veteran underwent additional evaluation and was 
clinically interviewed and administered an MMPI-2.  The 
results of the testing were valid and suggested an individual 
who tended to focus on somatic concerns.  The examiner noted 
that these individuals often direct anxiety and stressors 
that are occurring in their life into their body and may have 
times of confused thinking.  Due to their increased stress, 
they often resort to substance abuse as the veteran had done 
in the past.  This is a mechanism of coping with the stress 
experienced in the external world in which he has directed 
now into his body.  The clinical impression was PTSD and 
alcohol dependency in remission.  The GAF score was 70.  

On VA orthopedic examination in August 1998 the veteran's 
elbow flexion bilaterally was graded at 145 degrees.  Forearm 
supination and pronation were 75 and 60 degrees on the left.  
Wrist dorsiflexion  and palmar flexion were 70 and 80 degrees 
respectively.  X-rays of the left forearm showed hardware 
with an "AO" plate and four screws.  Effusion was seen 
underlying this hardware.  There was no other soft tissue 
abnormality or fracture seen.  This was seen with a post-
operative change and well healed fusion.  The veteran's right 
forearm was normal.  The examiner noted the veteran had 
recently retired as a police officer due to significant 
degenerative changes of both shoulders as well as his hip 
joints.  He was also limited in terms of his daily functions 
as a police officer because of his left forearm, which 
intermittently would give him a significant amount of pain, 
which also would impair his work performance.  

Examination of his feet revealed the pedal pulses were intact 
and capillary return was instantaneous.  No edema was noted 
and deep tendon reflexes were intact.  Sensation was also 
intact and muscle tone was normal.  There were no cutaneous 
abnormalities noted and nail plates were clear.  The skin was 
intact and well hydrated.  On examination the veteran 
revealed severe flat foot deformities.  The left foot 
revealed significant eversion and valgus positions of the 
heel with 10 degrees of eversion and 5 degrees of inversion.  
There was pain along the sinus tarsi on the left foot.  He 
had prominent pain along the fifth metatarsal base.  There 
was mild pain and limitation of motion at the first 
metatarsophalangeal joint.  There was a total of 40 degrees 
of dorsiflexion and 5 degrees of plantar flexion.  Right foot 
examination was similar with severe pes planus deformities 
noted bilaterally with significant medial arch depression on 
weight bearing.  Lateral sinus tarsi was evident as well.  
Gait examination was consistent with static examination of 
severe flat foot deformities with significant heel valgus and 
medial longitudinal arch depression.  No other significant 
joint abnormalities were noted on X-rays.  There was no 
evidence of fracture.  The examiner noted the veteran could  
be made more comfortable with a pair of custom-molded 
orthotics.  The examiner concluded that as far as 
employability, it would be best for the veteran, if he did 
have to, work in a job that did not require a lot of standing 
or walking.  

On psychiatric examination the veteran complained of an 
increase in nightmares approximately once per week and 
difficulty concentrating.  He was unsure of his future and 
was psychomotor agitated.  He denied any cyclic pattern to 
his nightmares and no particular anniversary date was noted.  
There were periodic flashbacks of the same themes but not 
often.  He stated that he did not go out much anymore 
secondary to his wife having lung cancer.  He also explained 
that he regularly watched the television series MASH although 
it precipitated the nightmares.  His sleep at night was very 
restless and he had to get up about three times secondary to 
both dreams and prostate difficulties.  He recently had to 
move his bed up against the wall secondary to him falling out 
of bed and chipping his teeth from his thrashing around 
during his nightmares.  When asked to explain what symptoms 
of his PTSD hindered him from working, he explained that a 
build up of the stress over the many years had left him 
unable to do so.  He explained that being a police officer 
for 25 years and a working in the marshal's office for the 
past eight years had required a great deal of vigilance, 
alertness and a quick response rate.  He stated that he was 
unable to do this secondary to physical limitations of his 
hand as well as the build-up of stress from the symptoms of 
his PTSD.  

He remained on his second marriage of 12 years.  He had three 
children who he was not close to secondary to his alcoholism.  
He had not been drinking in the past 27 years.  On 
examination he was alert and oriented times three, well 
groomed, cooperative and polite.  His mood was euthymic and 
his affect was restricted but mood congruent.  Speech was 
within normal limits and thought content was negative for 
auditory or visual hallucinations and suicidal or homicidal 
ideation.  There were no flight of ideas, delusions or ideas 
of reference.  General information, concentration and memory 
were intact.  Insight and judgment were good.  The clinical 
impression was PTSD with a GAF score of 75.  The examiner 
noted the veteran was unable to give a clear connection for 
his unemployability as related to his symptoms of PTSD.  

A General Medical examination report the veteran complained 
of bilateral shoulder pain and loss of function in his left 
upper extremity and hand.  He stated that he developed 
increasing loss of motion of his arm and hand in the recent 
past and had to quit his job as a security guard because he 
was unable to use his left hand and that his left hand has 
started to close up.  He also complained of numbness in the 
distal forearm.  Examination of the left elbow joint revealed 
full range of motion.  Examination of left wrist joint 
revealed dorsiflexion to 35 degrees, volar flexion to 55 
degrees.  There was an 18 centimeter long scar, which was 
noted on the dorsal aspect of the left forearm, which was 
well-healed.  The left hand revealed full motion of all 
fingers, but the veteran was unable to tighten the fist and 
open the hand fully.  There was a current contracture in the 
palm of the hand involving the fourth ring.  There was no 
gross restriction of the motion of metacarpophalangeal joint.  
Both sensation and muscle strength were normal.  The 
diagnosis was gunshot wound of the left forearm with fracture 
of shaft of the radius, status post open reduction and 
internal fixation with a plate and bone graft from right 
iliac crest.  No joint involvement.  Median nerve injury by 
history secondary to gunshot wound.  

VA outpatient treatment records dated from January 1999 to 
June 2000 show continued psychiatric evaluation and treatment 
of the veteran for substantial to severe untreated PTSD.  

On VA psychiatric examination in July 2000 the veteran 
reported that he continued to experience an increase in 
nightmares, now two to three times per week, in which he re-
lived various experiences he witnessed while in Korea.  He 
continued to endorse intrusive thoughts, difficulty 
concentrating and uncertainty about the future.  He reported 
a decrease in sleep with much thrashing, sweating, punching 
and kicking the walls while in his sleep.  The veteran's wife 
was unable to sleep with him in the bed.  He reported 
recurrence of flashbacks, which occur approximately two to 
three times a month and were usually elicited by some cue.  
He also reported that he was hypervigilant and "always on 
guard."  The veteran also reported that he had only a few 
friends, he saw at AA meetings.  He denied any overt signs or 
symptoms of depression.  He reported his mood was "up and 
down" but most of the time he was not depressed.  He denied 
and anergy, anhedonia or pervasive symptoms of depression.  
The veteran's anxiety symptoms were as related to the PTSD.  
He reported that he was always on edge which in his opinion 
left him unable to obtain any kind of employment due to his 
perceived inability to handle any kind of stress, which when 
present increased his vigilance, alertness and intrusive 
thoughts as well as flashbacks.  The veteran reported that he 
was quite socially isolated and that most of his time was 
spent taking care of his wife who had lung cancer.  

On examination the veteran was alert and oriented times 
three.  He was well dressed and well groomed.  He was 
pleasant and cooperative during the interview.  His mood was 
described as "frustrated."  His affect was constricted with 
the veteran almost becoming tearful one time during the 
interview, but he was able to regroup.  His speech was 
productive, relevant, coherent and organized.  He denied any 
suicidal or homicidal ideation.  He denied any auditory or 
visual hallucinations, delusions or ideas of reference.  His 
memory, concentration and calculation were intact.  Insight 
and judgment seemed to be fair to good.  The clinical 
impression was moderate PTSD with a GAF score of 55.

The veteran testified at a travel board hearing in July 2000 
that walking was very limited because of his service-
connected flat feet and that he could not stand for very long 
periods of time as was demanded of him on his previous job as 
a police officer.  He also stated that he had limitation of 
motion of the hands and feet.  He testified that he was 
performing volunteer work but was told by his physician that 
he should not work anymore.  The veteran's representative 
noted that the record indicated that at least four doctors 
have expressed opinions that the veteran's service-connected 
conditions at the very least affect his ability to maintain 
gainful employment.  The veteran indicated that his PTSD is 
the disability that made it most difficulty for him to work.  
The veteran testified he takes several medications for his 
disability one of which slows him down considerably and makes 
it difficult for him to drive a car.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Hence, there is no further duty to 
assist the veteran in the development of his claim. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (1999).

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. 
§ 4.16(b) (1999).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

As was previously noted, service connection has been 
established for: PTSD, rated 50 percent disabling, pes 
planus, rated 30 percent disabling, fracture of the left 
radius with bone graft, rated 10 percent disabling, scar 
symptomatic, donor site right iliac crest, rated 10 percent 
disabling and depression, head of right ulna, rated 
noncompensable.  The combined rating is 70 percent.  Thus, 
the veteran meets the minimum schedular percentage 
requirements of 38 C.F.R. § 4.16(a).  However, since his 
combined rating is less than 100, the regulation requires 
that the evidence must show that he is unable to secure or 
follow substantially gainful employment due to his service-
connected disabilities.  The ratings assigned for the 
veteran's individual service connected disabilities, and the 
combined rating for the service connected disabilities, are 
not now in dispute.

The issue, therefore, is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"), thus 
enabling him to prevail under 38 C.F.R. § 4.16(b).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The record shows the veteran has an 8th grade education and 
has not received his GED.  He was previously employed for as 
a police officer for 25 years and later as a security officer 
until 1994.  

The evidence does not support a conclusion that the veteran 
is precluded from substantially gainful employment by virtue 
of his service connected disabilities.  Of his service-
connected disabilities, PTSD is productive of the greatest 
degree of disablement, as indicated by the 50 percent rating.  
The PTSD is productive of moderate symptoms and moderate 
difficulty with social and occupational functioning as noted 
on the most recent VA compensation examination in July 2000.  
The VA examiner in 1998 noted the veteran was unable to give 
a clear connection for his unemployability as related to his 
symptoms of PTSD.  Further, in 1997 the VA examiner concluded 
that the veteran was minimally affected by PTSD.  Although 
the veteran's private physician concluded the veteran's PTSD 
was severe, this assessment was somewhat inconsistent with 
psychological testing which showed the veteran's profile was 
within normal range and that no clinical diagnosis was 
provided for individuals in that elevation range.  In 
addition, the veteran's GAF scores have ranged from 75 to 55, 
reflecting slight to moderate symptoms as opposed to a total 
inability to obtain or retain employment.  There is no 
indication in the evidence of record that the psychiatric 
disorder involves factors that are not reflected in the 
rating schedule, or that impair his ability to work to a 
greater degree than recognized.  There is no question that 
the veteran's service-connected PTSD places restrictions on 
proper types of employment for the veteran, but it does not 
preclude all employment.  

The veteran's service-connected flat feet, likewise, are not 
shown to produce more than severe disability.  It is evident 
that the flat feet are symptomatic and produce functional 
impairment, including difficulty with walking and standing.  
However, the issue here is whether the veteran is precluded 
from performing all forms of substantially gainful 
employment, not just work that is obviously inconsistent with 
the impairment resulting from the service-connected flat feet 
disorder.  On VA examination in 1997 the examiner concluded 
that that it would be best if the veteran was employed in a 
job that did not require a lot of standing or walking.  
Although the veteran obviously could not engage in any type 
of labor that would require prolonged standing or walking, 
the disability picture presented is not inconsistent with 
less strenuous/sedentary types of employment.  

It is evident that the veteran's left radius fracture 
residuals remain symptomatic and, undoubtedly, limit his 
employment options.  On VA examination in 1997 it was noted 
that he retired from his job as a police officer and later 
worked as a court security officer.  At that time he 
complained of loss of function of his left upper extremity 
and that he had to quit his job as a security guard because 
he was no longer able to handle firearms.  However, the 
examiner noted the veteran was right handed.  Range of motion 
of the left wrist showed dorsiflexion to 35 degrees, volar 
flexion to 55 degrees, ulnar deviation to 40 degrees and 
radial deviation to 15 degrees.  There was considerable 
voluntary guarding and resistance on the part of the veteran.  
Moreover, the VA examiner opined that the veteran was clearly 
not as disabled in regards to his left forearm as he tried to 
present.  Subsequent examination in 1998 showed forearm 
supination and pronation were 75 and 60 degrees, 
respectively.  Wrist dorsiflexion and palmar flexion were 70 
and 80 degrees, respectively.  The evidence does not show 
that the left forearm precludes the veteran from gainful 
employment.

The veteran's other service-connected disabilities are not 
particularly disabling from an industrial standpoint.  
Regarding his scar and depression of the right ulna, these 
disabilities have remained stable.  There is no medical 
evidence of record, which shows that the veteran has sought 
medical treatment for these disabilities or that such 
disabilities preclude him from securing or following 
substantially gainful employment.  

The disability picture presented by the sum of the veteran's 
service connected disabilities is such that although he may 
not be able to engage in strenuous types of employment or 
types of employment that do not make allowances for his 
moderate PTSD, his flat feet, and left forearm, he is not, by 
virtue of his service connected disabilities, precluded from 
securing or following substantially gainful employment.  

Total disability will not be considered to exist unless there 
is present impairment of mind or body due to service-
connected disabilities which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 4.15.  The Board has 
considered the veteran's educational level and his prior work 
experience and concludes that the disability picture that has 
been presented by his service-connected disabilities does not 
meet this standard. 

Also, the veteran is shown to have multiple nonservice 
connected disabilities in addition to his service-connected 
disabilities.  Significantly the Board has considered the 
fact that the veteran has osteoarthritis of the shoulders, 
and hips, and Dupuytren's contraction of the left hand.  
However, such disorders cannot be considered in determining 
the veteran's entitlement to total disability benefits, as 
they are not service-connected.  Rather, only his service-
connected disabilities may be considered in connection with 
his education and occupational experience.

Consequently, the records shows that the veteran meets the 
minimum percentage requirements for a total rating by reason 
of individual unemployability.  However the evidence fails to 
demonstrate that, in fact the symptoms and manifestations of 
service-connected disabilities cause him to be unable to 
engage in gainful employment.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the benefit of the doubt doctrine is 
inapplicable and a total disability rating based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
5107(b).


ORDER

A total disability rating based on individual unemployability 
due to service connected disability is denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


